Citation Nr: 1540923	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back (lumbar) disability.  

2.  Entitlement to service connection for hammer toe of the right  foot.  

3.  Entitlement to service connection for hammer toe of the left foot.

4.  Entitlement to service connection for painful scars of the feet.  

5.  Whether new and material evidence to reopen a claim for service connection for a left shoulder condition has been received.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1978 to August 1980.  She also had a period of unverified service in the Army Reserve and Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO denied service connection for a back condition, degenerative disk disease of the cervical spine (claimed as neck condition), a right arm condition, and a left shoulder condition.  The Veteran filed a notice of disagreement (NOD) in December 2006.  A statement of the case (SOC) was issued in June 2007 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2007.  On her VA Form 9, the Veteran restricted her appeal to the issues of entitlement to service connection for a back condition and degenerative disk disease of the cervical spine (claimed as neck condition),

In a January 2011 decision, the Board denied service connection for degenerative disk disease of the cervical spine (claimed as neck condition) and remanded the claim for  service connection for low back (lumbar) disorder for additional development.  In a January 2012 decision, the Board denied service connection for low back (lumbar) disorder.  

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court in a single-judge  Memorandum Decision, vacated the Board's decision and remanded the matter for further development consistent with the Court's decision.  

In a February 2015 decision, the Board remanded the claim for additional development.  

The Board notes that a July 2015 rating decision denied service connection for hammer toe, left foot, hammer toe, right foot, painful scars, feet, and continued the previous denial of service connection for a left shoulder condition.  The Veteran filed a NOD in July 2015.  

This appeal has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  The documents in Virtual VA are duplicative of the documents in the VBMS file, except for VA treatment records dated November 2006 to March 2012.  

For the reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the matters of service connection for hammer toe of the right and left feet, for painful scars of feet, and the request to reopen the claim for a left shoulder condition-for which  the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In accordance with the February 2015 remand directives, the Veteran was afforded a VA examination in May 2015.  The examiner diagnosed degenerative arthritis of the spine.  The examiner noted the pertinent evidence of record, including the lay statements.  As directed in the Board remand, the examiner specifically addressed an undated private statement from Dr. R.J., received in May 2007.  First, the examiner explained that Dr. R.J.'s letter received on May 15, 2007 is undated.  The examiner noted that the provider describes an evaluation and treatment of a back condition.  The examiner stated that this appeared to be a summary statement and no office notes were provided for review.  The examiner noted that the provider discussed a prognosis of progression of the Veteran's condition if she should be injured in the future.  The examiner explained that this is a non-specific statement that could be attributed to many patients who have musculoskeletal events throughout a lifetime and the statement was considered to be of limited value to the specifics of this case.  The examiner also noted that there were no detailed accounts of range of motion in this letter.  The examiner noted that the summary statement references scoliosis which the Veteran was shown not to have on her current imaging, a condition which is expected to persist if this was a correct diagnosis by Dr. R.J.  The examiner also noted that the finding of contralateral straight leg symptoms during straight leg testing did not support the diagnoses presented by the provider.  

Significantly, the examiner also stated that, there was medical evidence that the Veteran did not have a diagnosis of lumbar disc degeneration prior to November 2006.  The examiner noted that Dr. R.J.'s statement indicated the Veteran had the diagnosis of lumbar disc degeneration and the Veteran was released from his care on September 4, 1988.  The examiner explained that it was unlikely the condition of lumbar disc degenerative existed prior to September 4, 1988, and it was unlikely the condition of lumbar degenerative disc disease existed at the time the statement was received on May 15, 2007.  The examiner explained that the VA lumbar plane film dated November 2006 show the absence of this condition and this condition is not documented in the medical record until the VA lumbar x-rays dated June 2011.  The examiner explained that based on the above information it was his opinion that Dr. R.J.'s letter had limited value in the determination of a nexus for service connection.

As  regards  other evidence of record, the examiner also noted that the Veteran's presentation of low back pain was not consistent over serial examinations.  The examiner noted the January 2007 record that documented that the Veteran denied back pain but complained of L2 dermatome pain.  The examiner explained that this pain complaint is unlike the axial lumbar pain described in the VA exam note dated November 2006 where the Veteran described non-radiating lumbar pain.  The examiner also explained that there was medical documentation that during a period of time after the active duty injury in 1987 that there was no back condition as documented by service treatment records, to include May 1993 and May 1998 treatment records.  

The examiner concluded that based on the available medical evidence, it was his opinion that the Veteran sustained an acute self-limited back injury while on active duty in 1987.  The examiner explained that the medical record does not provide substantial evidence of a back condition that persisted after release from active duty.  The examiner noted the Veteran had a normal thoracic MRI in 2002 and there is evidence of a progression of diffuse thoracolumbar degenerative disc disease after the known injuries demonstrating that it is more likely the lumbar disc degeneration is a natural progression attributed to age and not secondary to the remote injury in 1987.  The examiner stated that after careful review it was the examiner's opinion that there are no diagnoses corresponding to the Veteran's low back disability which were caused by, a continuation of, or related to her military service in any way.

First, the Board notes that the May 2015 examiner relied, at least in part, on the fact that the private statement received in May 2007 references scoliosis.  However, a detailed review of the private statement submitted in May 2007 does not contain a reference to scoliosis.  Thus, the Board finds that the March 2015 VA opinion to be inadequate, as was  based on inaccurate facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Additionally, the Board finds that the May 2015 VA examiner did not fully address the lay assertions of record, to include the lay and buddy statements submitted by the Veteran concerning continuity of symptoms since service.  For these reasons, the Board finds that there has not been substantial compliance with the previous remand directives.  Stegall, supra.  

Under these circumstances, a remand is necessary to obtain an addendum opinion from the May 2015 VA examiner.  If the prior examiner is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary.

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in this matter, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular the AOJ should again request that the Veteran provide signed authorizations to obtain all outstanding medical records from Dr. R.J. and the Augusta Street Clinic from May 1987 to the present, as directed in the previous Board remand.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final point, as noted in the introduction, the Veteran has disagreed with the RO's denial of service connection for hammer toe, left foot, hammer toe, right foot, painful scars, feet, and reopening the previous denial of service connection for a left shoulder condition.  However, the AOJ has not yet issued a SOC with respect to these issues, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id. The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby  REMANDED for the following action:

1. Furnish to the Veteran and her representative an SOC addressing the claims for service connection for hammer toe, left foot, hammer toe, right foot, painful scars, feet, and whether new and material evidence has been submitted to reopen a previous denial of service connection for a left shoulder condition, along with a VA Form 9, and afford them the opportunity to file a substantive appeal perfecting an appeal as to those issues. 

2. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record
Specifically, request that the Veteran provide signed authorization to obtain all outstanding medical records from Dr. R.J. and the Augusta Street Clinic from May 1987 to the present. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from the May 2015 VA examiner addressing the etiology of the Veteran's diagnosed low back disorders.  

If the March 2015 VA examiner is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  Arrange for the Veteran to undergo further VA examination, by an appropriate physician, only if one is deemed necessary is the judgment of the physician designated to provide the addendum opinion. 
The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must include discussion of the Veteran's documented medical history and assertions. 

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to particularly include the May 1987 injury and assessments noted therein.  
In addressing the above, the  examiner must consider and discuss all pertinent medical evidence (to include the May 1987 and subsequent VA treatment records, as well as the undated private statement received May 15, 2007, which does not reference to scoliosis) and all lay assertions (to include the Veteran's assertions in the October 2006 statement as to the onset and continuity of lumbar spine symptoms since service.  statements and the statement dated October 2006 as to continuity of back symptoms since service).  The Board advises that the 

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

5. To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence associated with the claims file since the last adjudication) and legal authority.

7. If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015)


